Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 2 and 5; claims 1 and 10-13) in the reply filed on 09/21/2022 is acknowledged.
Claims 2-9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2022.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2021 and 01/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 9,196,575).
As for claim 1, Lee et al. disclose in Fig. 2B and the related text a semiconductor apparatus, comprising: 
an interconnect substrate 102 having a first (upper) major surface; 
a first semiconductor device 104A having a second (lower) major surface and mounted to the interconnect substrate 102, the second major surface opposing the first major surface; a second semiconductor device 104B having a third (lower) major surface and a fourth (upper) major surface and mounted to the first semiconductor device 104A, the third (lower) major surface opposing the first (upper) major surface, the fourth (upper) major surface opposing the second (lower) major surface; 
a through hole 301 formed through the interconnect substrate 102 at a position overlapping the second semiconductor device 104B in a plan view taken in a thickness direction of the interconnect substrate 102 (fig. 2B); and 
a heatsink member 106 disposed in contact with part of the third (lower) major surface, at least a part of the first (upper) major surface, and at least a part of a sidewall surface of the through hole 301 (fig. 2B).

As for claim 10, Lee et al. disclose the semiconductor apparatus as claimed in claim 1, wherein the heatsink member contains a metal (col. 2 lines 40-44 of Lee et al. teach the heatsink member 106 contains material with high thermal conductivity which inherently include metal such as copper, aluminum, gold).  

As for claim 12, Lee et al. disclose the semiconductor apparatus as claimed in claim 1, wherein the second semiconductor device 104B is situated between the first (upper) major surface of the interconnect substrate 102 and the second (lower) major surface of the first semiconductor device 104A.  

As for claim 13, Lee et al. disclose the semiconductor apparatus as claimed in claim 1, wherein the interconnect substrate 102 and the first semiconductor device 104A are electrically connected to each other via one or more first conductive bumps 240/410, and the first semiconductor device 104A and the second semiconductor device 104B are electrically connected via one or more second conductive bumps 210B.


Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braunisch et al. (US 7,646,093). 
As for claim 1, Braunisch et al. disclose in Fig. 1 and the related text a semiconductor apparatus, comprising: 
an interconnect substrate 104 having a first (upper) major surface; 
a first semiconductor device 126 having a second (lower) major surface and mounted to the interconnect substrate 102, the second major surface opposing the first major surface; a second semiconductor device 108 having a third (lower) major surface and a fourth (upper) major surface and mounted to the first semiconductor device 104A, the third (lower) major surface opposing the first (upper) major surface, the fourth (upper) major surface opposing the second (lower) major surface; 
a through hole 120 formed through the interconnect substrate 104 at a position overlapping the second semiconductor device 108 in a plan view taken in a thickness direction of the interconnect substrate 104 (fig.1); and 
a heatsink member 110/116 disposed in contact with part of the third (lower) major surface, at least a part of the first (upper) major surface, and at least a part of a sidewall surface of the through hole 120 (fig. 1).

As for claim 10, Braunisch et al. disclose the semiconductor apparatus as claimed in claim 1, wherein the heatsink member 110/116 contains a metal 116 (col. 2 lines 48-52).  

As for claim 11, Braunisch et al. disclosed the semiconductor apparatus as claimed in claim 10, the heatsink member 110/116 further contains a resin 110 (col. 4 Lines 15-21).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811